Citation Nr: 1224286	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  08-13 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating for service-connected left ankle disability in excess of 20 percent.

2.  Entitlement to an initial rating for service-connected surgical scar of the left ankle in excess of zero percent from January 3, 2001, to May 5, 2003, and in excess of 10 percent disabling from May 5, 2003.

3.  Entitlement to an increased rating for service-connected lumbar spine disability, currently evaluated as 40 percent disabling.

4.  Entitlement to an initial rating for service-connected radiculopathy of the left lower extremity, in excess of 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2002 and January 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In January 2001, the Veteran filed a claim of entitlement to service connection for left ankle disability and surgical scar of the left ankle.  A May 2002 rating decision granted service connection for residuals of fracture and surgical repair of the left ankle, and assigned a 20 percent evaluation effective January 3, 2001.  The May 2002 rating decision also granted service connection for surgical scar of the left ankle, and assigned a noncompensable (zero percent) evaluation effective January 3, 2001.  The Veteran disagreed with the evaluations as to both the left ankle disability and the left ankle scar.  In a June 2003 rating decision, the RO decreased the evaluation assigned to the left ankle disability to 10 percent and increased the evaluation assigned to the surgical scar of the left ankle to 10 percent effective May 5, 2003.  The Veteran again disagreed with the assigned ratings.  A statement of the case (SOC) was issued in September 2004 as to both the left ankle disability and surgical scar of the left ankle.  The Veteran perfected the appeal by filing a substantive appeal (VA Form 9) in September 2004.  In a January 2007 rating decision, the RO restored the evaluation assigned to the left ankle disability to 20 percent, effective January 3, 2001.  However, at no time during the pendency of the appeal, did the Veteran express satisfaction with the increased disability ratings assigned to either the surgical scar of the left ankle or the left ankle disability.  These issues thus remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

As to the lumbar spine and radiculopathy claims, the Veteran was granted service connection for degenerative disc disease of the lumbar spine with spondylolisthesis in an October 2004 rating decision; a 20 percent evaluation was assigned from September 30, 2002 and a 30 percent evaluation was assigned from September 27, 2004.  The Veteran disagreed with the assigned ratings and a SOC was issued in January 2007.  However, the Veteran failed to perfect his appeal by filing a timely substantive appeal.  See 38 C.F.R. §§ 19.32, 20.302(b) (2011); see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).  A rating decision was issued in January 2007 in which the RO increased the disability rating assigned to the service-connected lumbar spine disability to 40 percent, effective September 26, 2003.  The rating decision also granted entitlement to service connection for radiculopathy of the left lower extremity; a 20 percent evaluation was assigned effective September 30, 2002.  In April 2007, the Veteran filed a notice of disagreement as to the January 2007 rating decision and, following the issuance of an SOC in April 2008, perfected his appeal by filing a timely substantive appeal (VA Form 9) in April 2008.

The Veteran was scheduled to appear at the Louisville RO for a personal hearing on July 15, 2008.  On July 1, 2008, the Veteran withdrew his request for a hearing.

(The issues of entitlement to an increased disability rating for service-connected lumbar spine disability and a higher initial disability rating for radiculopathy of the left lower extremity are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran's left ankle disability is manifested by pain, marked limitation of motion, and X-ray evidence of degenerative joint disease.

2.  From January 3, 2001, the evidence of record shows that the Veteran's service-connected surgical scar of the left ankle measures a maximum of 16 cm. in length and has been painful and tender upon examination.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for service-connected left ankle disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5271.

2.  From January 3, 2001, to May 5, 2003, the criteria for the assignment of a 10 percent disability rating for surgical scar of the left ankle were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes, 7804 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes, 7804, 7805 (2008).

3.  The criteria for the assignment of a disability rating in excess of the currently assigned 10 percent disability rating for service-connected surgical scar of the left ankle have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes, 7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes, 7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 200 & West Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to arrive at a decision as to the claims decided herein has been accomplished.  Through notice letters dated in October 2001 and June 2005, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  Additionally, it should be noted that once the Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case, which was done in this case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2011); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, a remand for further VCAA notification is not necessary.

The Board also finds that the October 2001 and June 2005 notice letters satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that the RO would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters requested the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  Consequently, a remand of these issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The evidence in the claims file includes VA and private treatment records, Social Security Administration (SSA) records, statements from the Veteran, lay statements from third parties, and service records.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

Additionally, the Veteran was afforded VA examinations in April 2002, May 2003, September 2004, June 2005, and September 2008, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations relative to the left ankle are sufficient, as they are predicated on consideration of the private and VA medical records in the Veteran's claims file, as well as specific examination findings.  They consider the statements of the Veteran, and provide a rationale for the findings made, relying on and citing to the records reviewed, and they provide findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the left ankle issues has been met.  38 C.F.R. § 3.159(c)(4).

II. Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

In exceptional cases, where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to service-connected disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (2011).  The Court has held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The first step is to determine whether the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If so, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  If the first two steps have been satisfied, the third step is to refer the claim to the under Secretary for Benefits or the Director of the Compensation and Pension Service for determination of whether an extra-schedular rating is warranted.

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 1119, 125-26 (1999).  In this case, consideration will be given to whether higher ratings for the service-connected left ankle disability and surgical scar of the left ankle is warranted at any point dating from the award of service connection, January 3, 2001, to present.

Left Ankle

The RO has rated the Veteran's service-connected left ankle disability under Diagnostic Code 5271 (ankle, limited motion of).  In the May 2002 rating decision, the RO established service connection for residuals of left ankle fracture and surgical repair at 20 percent from January 3, 2001.  As indicated above, although reduced to 10 percent by a June 2003 rating decision, the assigned rating was restored to 20 percent (the maximum rating under DC 5271) in a January 2007 rating decision.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  

Here, the medical evidence demonstrates that the Veteran has been diagnosed with degenerative joint disease of the left ankle.  See, e.g., the VA examination report dated September 2004.  Degenerative arthritis, pursuant to Diagnostic Code 5003, is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

The Board has considered the potential application of related Diagnostic Codes.  In that regard, the Board notes that in the Veteran's case, there are no findings of malunion of the os calcis or astragalus, or of ankylosis of the ankle joint.  Ankylosis is "immobility and consolidation of a joint due to a disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Significantly, the evidence does not show restricted motion of the left ankle that would equate to ankylosis and thereby warrant a higher rating pursuant to Diagnostic Code 5270 (ankle, ankylosis of); specifically, ankylosis or fixed position of the left ankle is not demonstrated by repetitive range-of-motion testing.  Accordingly, Diagnostic Codes 5270, 5272, and 5273, which require malunion or ankylosis, are not for application in this case; nor has the Veteran so contended.  In short, the Board finds that the Veteran's left ankle disability is appropriately rated under Diagnostic Code 5271.

Under Diagnostic Code 5003 [degenerative arthritis], arthritis of a major joint be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating disabilities due to arthritis, the ankle is considered a major joint.  See 38 C.F.R. § 4.45 (2008).

Under Diagnostic Code 5171 [ankle, limited motion of], marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Twenty percent is the maximum disability rating under this Diagnostic Code.

Normal range of motion for the ankle is defined as follows:  dorsiflexion from zero to 20 degrees; and plantar flexion from zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate I.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  In the instant case, the Veteran is receiving the maximum schedular rating allowable under the applicable diagnostic code for the service-connected left ankle disability.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration in this case.  As noted above, there is no basis for assigning a rating under other diagnostic criteria.  Consequently, the Board finds that the preponderance of the evidence is against the claim.

Left Ankle Scar

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002.  67 Fed. Reg. 49490-99 (July 31, 2002).  In this case, the Veteran filed his claim on January 3, 2001.  Therefore, the former and revised versions of the schedular criteria are applicable.

(The criteria for rating scars under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 were again changed in September 2008.  73 Fed. Reg. 54708-12 (Sept. 23, 2008) (effective from October 23, 2008).  However, the changes apply only to applications for benefits received by VA on or after October 23, 2008, or to claims where a Veteran requests review under the new criteria.  Also, as the Veteran's application was filed before October 23, 2008 and there has been no request for review under the amended criteria, additional review under the post-October 2008 criteria is not necessary).

Where a law or regulation changes after the claims have been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so.  See VAOGCPREC 7-2003.  The Board will therefore evaluate the Veteran's service-connected surgical scar under both the former (pre-August 2002) and the revised (pre-October 2008) schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 (1997).

Prior to August 30, 2002, scars were rated under 38 C.F.R. § 4.118, Diagnostic Code 7800 through 7805 (2002).  Diagnostic Code 7800 provided ratings for scars of the head, face, or neck.  Diagnostic Codes 7801 and 7802 provided ratings for scars from second and third degree burns.  Obviously, these provisions are not for application, given the nature of the Veteran's disability, which consists of a postoperative residual scar of the left ankle.  Under Diagnostic Code 7803, a maximum 10 percent rating was assigned for scars that are poorly nourished, with repeated ulceration.  There is no evidence of any such a problem in this case.  Under former Diagnostic Code 7804, a maximum 10 percent was assigned for scars which are tender and painful on objective demonstration.  No higher rating was available under these provisions.  Under Diagnostic Code 7805, scars may be rated based on limitation on function of the part affected.

Prior to October 23, 2008, Diagnostic Code 7800, like its predecessor, concerned scars of the head, face or neck and is therefore not applicable to this case.  Diagnostic Codes 7801 and 7802, pertaining to scars, other than head, face, or neck, is also not applicable.  Diagnostic Code 7801 concerns scars that are deep and cause limited motion, of which there is no evidence in this case.  Diagnostic Code 7802, although concerning superficial scars, is also not applicable, since the clinical evidence establishes that the service-connected scar involves an area far less than that required for a compensable rating under that code [929 square centimeters or 144 square inches].  VA examination reports dated in May 2003, September 2004, and September 2008 indicate that the Veteran's scar is narrow, measuring less than one centimeter in width, and measuring no more than 16 centimeters in length.  These measurements do not come close to approximating the 929 square centimeters which is required for a compensable rating.  Under the revised criteria, a maximum 10 percent rating is warranted for superficial, unstable scars under Diagnostic Code 7803.  As noted above, instability is not demonstrated with respect to the service-connected scar.  A 10 percent rating is warranted for superficial scars that are painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804 (2008).  Diagnostic Code 7805 has not been changed.  Scars may also be evaluated on the basis of any related limitation of function of the body part that they affect.

The Veteran's surgical scar of the left ankle has been rated under Diagnostic Code 7804.  As the Veteran's complaints of painful scars were noted by the September 2004 and September 2008 examiners, the Board finds that it is appropriate to rate the left ankle scar under Diagnostic Code 7804.

As indicated above, the Veteran's surgical scar of the left ankle has been assigned a noncompensable (zero percent) disability rating from January 3, 2001, and a 10 percent disability rating from May 5, 2003.  Review of the evidence of record demonstrates that the Veteran's service-connected surgical scar of the left ankle warrants a 10 percent rating, and no higher, from the date of service connection (January 3, 2001).

Here, the Veteran has consistently maintained that his left ankle scar has been painful and tender to the touch.  The Veteran was initially afforded a VA examination in April 2002.  At that time, the examiner noted the Veteran's history of left ankle fracture, surgery, and resulting arthritis.  As to the surgical scar, the examiner simply noted "a well-healed medial surgical scar."  Review of the record shows that the April 2002 VA examiner's findings do not contradict the Veteran's assertions; rather, the examiner made no findings as whether the surgical scar was painful or tender.

Notably, in a statement dated September 2002, the Veteran asserted that he experienced "tenderness in the scar and some numbness."  His assertions of pain and tenderness of the left ankle scar are objectively documented by the May 2003 VA examiner.  In particular, the May 2003 VA examiner examined the left ankle scar and found it "very sensitive to touch and numb."  He further described the scar as "hypersensitive to touch and there is sharp discrimination."  Based upon the findings of the May 2003 VA examiner, the RO granted a 10 percent disability rating for the service-connected surgical scar, effective May 5, 2003.

The Board recognizes that the April 2002 VA examination and VA treatment records dated from 2001 to 2003 do not provide objective evidence of pain and tenderness as to the Veteran's surgical scar of the left ankle prior to May 5, 2003.  However, the Veteran is competent to describe what he experienced-such as, tenderness to the touch.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398,403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify").

Accordingly, based upon the evidence of record, the Board finds the Veteran's assertions of pain and tenderness in the left ankle scar both competent and credible as such contentions are consistent with the objective evidence of record.  Significantly, although the pain and tenderness of the surgical scar was not objectively documented until the May 2003 VA examination, the record does not contradict the notion that the Veteran experienced this problem since the effective date of the award of service connection.  Thus, the Board is satisfied that the requirements for the 10 percent schedular rating allowed under this Diagnostic Code have been met.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804.  An initial 10 percent rating is thus warranted from January 3, 2001.

As indicated above, 10 percent is the maximum schedular rating available under Diagnostic Code 7804 under both the former and revised criteria.  The Board has also considered whether the Veteran's surgical scar of the left ankle may be assigned a higher rating under Diagnostic Code 7805 based upon limitation of function of the body part.  See 38 C.F.R. § 4.118 (West 2002), Diagnostic Code 7805 (2002, 2008).

However, there is no evidence of record that the scar affects the Veteran's function of the left ankle; nor has the Veteran so contended.  Although the Veteran reported complaints of pain and tenderness at the sight of the scar during the May 2003, September 2004, and September 2008 examinations, no additional loss of function of the left ankle was documented as a result of the service-connected scar.  In particular, all three examiners concluded that there was no limitation of motion or other functional limitation caused by the scar.  Moreover, VA treatment records do not document any such impairment due to the scar.  Accordingly, a rating under Diagnostic Code 7805 is not warranted.

Other diagnostic codes used for rating scars are not applicable to the Veteran's service-connected surgical scar of the left ankle.  The Veteran has not suggested that the use of any other diagnostic code would be more appropriate.  The Veteran is receiving the maximum schedular rating, 10 percent, for the surgical scar of the left ankle under both the revised (pre-October 2008) and former (pre-August 2002) versions of Diagnostic Code 7804.

Extraschedular Considerations

The Veteran did not expressly raise the matter of entitlement to extraschedular ratings for his service-connected left ankle disability or surgical scar of the left ankle.  However, as the Veteran is currently assigned the maximum schedular rating for his left ankle disability and surgical scar of the left ankle, so as a practical matter, the only way that additional disability ratings can be assigned is by way of extraschedular rating.

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Concerning marked interference with employment, the Board recognizes the Veteran's contention that he is currently unable to work as a result of his cumulative service-connected disabilities.  Notably, the Veteran was assigned total disability rating based on individual unemployability (TDIU) by way of an October 2008 rating decision.

The Board does not dispute that the Veteran may indeed experience problems due to his service-connected left ankle disability that would translate to difficulty with employment.  The impact of the Veteran's left ankle disability on his ability to maintain gainful employment was addressed by the September 2008 VA examiner who specifically noted that although his left ankle caused significant effects on his usual occupation including "decreased mobility, problems with lifting and carrying and pain," he was not prevented from maintaining employment by his left ankle disability.  Moreover, the extent of his current occupational impairment is specifically contemplated by the currently assigned disability ratings for his service-connected left ankle disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Additionally, the Board has not identified an exceptional or unusual clinical picture as a result of the service-connected left ankle disability or service-connected surgical scar.  Further, the evidence does not show that the Veteran has required frequent hospitalizations as a result of his left ankle disability or left ankle scar.

Accordingly, the record does not demonstrate any reason why consideration of an extraschedular rating should be undertaken.  As there is no factor which takes the disabilities outside what is contemplated by the rating criteria, the Board has therefore determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In short, the evidence does not support the proposition that the Veteran's service-connected left ankle disability and surgical scar of the left ankle present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the referral for consideration of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial rating for service-connected left ankle disability in excess of 20 percent disabling is denied.

An initial disability rating of 10 percent is granted for the service-connected surgical scar of the left ankle from January 3, 2001, to May 5, 2003, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating for service-connected surgical scar of the left ankle in excess of 10 percent since May 5, 2003, is denied.



REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the other claims on appeal must be remanded for further development.  To this end, the Veteran seeks an increased rating for service-connected lumbar spine disability, currently evaluated as 40 percent disabling.  He also seeks entitlement to an initial rating for service-connected radiculopathy of the left lower extremity in excess of 20 percent.

The Veteran was most recently afforded a VA examination in September 2008 as to his lumbosacral spine and radiculopathy.  The examiner documented range of motion of the lumbar spine as flexion to 20 degrees; extension to 5 degrees; left lateral flexion to 20 degrees; right lateral flexion to 20 degrees; left lateral rotation to 25 degrees; and right lateral rotation to 10 degrees with pain at the end of each maneuver.  Although the Veteran's complaints of flare-ups of lumbar spine symptomatology are well-documented in the claims file (see, e.g., the Veteran's notice of disagreement dated April 2007), the VA examiner indicated that flare-ups were not reported.  Additionally, although the examiner noted that muscle spasm was present upon physical examination of the Veteran's spine, he did not provide an opinion concerning whether there was additional limits on functional ability as a result of said muscle spasms.  Moreover, the September 2008 VA examiner indicated that the Veteran did not experience incapacitating episodes as a result of his lumbar spine disability.  However, the Veteran subsequently contended that he was incapacitated as a result of his service-connected lumbar spine disability during the appeal period.  See the duplicate VA Form 9 dated May 2009.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, because the September 2008 VA examination report did not address the matter of functional loss with sufficient specificity in accordance with DeLuca as to the flare-ups and muscle spasms, the Board is without a sufficient basis in the record by which to consider the Veteran's increased rating claim.  See 38 C.F.R. § 4.2 (2011).  Moreover, as indicated above, the Veteran has more recently provided evidence to indicate that his lumbar spine disability is more severe than was reflected by the September 2008 VA examination.  Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

The Board thus finds that a new VA examination is needed to sufficiently address all pertinent disability factors set forth on 38 C.F.R. §§ 4.40 and 4.45 to include the extent of functional loss (including limitation of motion) with flare-ups, muscle spasms, and incapacitating episodes as to the service-connected lumbar spine disability.

Consideration by the Board of entitlement to an initial rating in excess of 20 percent for service-connected radiculopathy of the left lower extremity is deferred until the development of the lumbar spine claim is resolved because additional evidence as to the radiculopathy claim may be discovered upon further development of the lumbar spine claim.  See 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5243 and 8520.

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received as to his service-connected lumbar spine and radiculopathy.  (The Veteran should be contacted to assist with this.)  The Board is particularly interested in records of treatment that the Veteran may have received at the VA Medical Center in Lexington, Kentucky since May 2009.  All such available documents should be associated with the claims file.

2.  After the above records are obtained, to the extent available, the Veteran should be afforded an orthopedic and neurological VA examination for the purpose of determining the nature and extent of his service-connected lumbar spine disability and service-connected radiculopathy of the left lower extremity.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies, including x-rays, should be performed.

All pertinent pathology associated with service-connected disability should be annotated in the evaluation report.  In particular, the examiner should:

a.  Note the results (in degrees) of the range-of-motion testing of the Veteran's lumbosacral spine.  In reporting these results, the examiner should discuss the severity of any associated pain on the range-of-motion testing.  In particular, the examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's low back.  The examiner should equate the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination in terms of the degree of additional range-of-motion loss of the lumbar spine (beyond what is shown clinically).

b.  The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and muscle spasms; and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups and/or muscle spasms.  The examiner should assess the additional functional impairment on repeated use or during flare-ups and/or muscle spasms in terms of the degree of additional range-of-motion loss.

c.  Discuss the nature and extent of any ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, and unfavorable ankylosis of the entire spine.

d.  Report the number of incapacitating episodes that the Veteran has experienced, as well as their duration, and whether these incapacitating episodes are due to intervetebral disc syndrome associated with the service-connected low back disability.  [Note:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.]

e.  Identify any evidence of neurological manifestations due to the service-connected lumbar spine to include any neurological pathology of the left lower extremity.  The examiner must identify the specific nerves 

involved or seemingly involved and describe the degree of impairment as mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.

f.  Address the overall functional impact of the service-connected lumbar spine disability and radiculopathy of the left lower extremity upon the Veteran's daily and industrial activities.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3.  Thereafter, the agency of original jurisdiction should readjudicate the lumbar spine and radiculopathy issues.  If a decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to these issues as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


